Allowable Subject Matter
Claims 1, 7-9, 15-17, 20-22, 24, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 9, and 17 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 9, and 17 identify the uniquely distinct features "determining, based on detection data of the motion sensor, whether the camera moves from the first position to the second position along the direction perpendicular to the axial direction of the camera: in response to determining that the camera moves from the first position to the second position along the direction perpendicular to the axial direction of the camera, controlling, by the controlling module, the camera to capture the current scene at the second position to acquire the second cached image; processing the first cached image and the second cached image to acquire depth information; and acquiring a foreground portion of the first cached image based on the depth information; and in response to determining that the camera does not move from the first position to the second position along the direction perpendicular to the axial direction of the camera, controlling the electronic device to issue a prompt”.
It is noted that the closest prior art, Hall (US Patent Pub. # 2018/0130210) relates to techniques for processing images captured by a portable device and more specifically to determining depth information for the images.  Esteban (US Patent Pub. # 2014/0267618) relates to image capture devices that can capture an image with a shallow depth of field to emphasize particular objects in the image while blurring or removing background objects. This can provide a more aesthetic appearance to the 
As to dependent claims 1, 7, 8, 15, 16, 20-22, 24, and 25, these claims depend on allowable independent claims 1, 9, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Heather Kleinhardt on 11/3/2021.
The application has been amended as follows: 
24. (Currently amended) The non-transitory computer readable storage medium of claim [[23]] 17, wherein processing the first cached image and the second cached image to acquire the depth information comprises: acquiring a linear distance between the first position and the second position based on the detection data of the motion sensor; acquiring feature points and matching pixels corresponding to the feature points of a focus body in the current scene on the first cached image and on the second cached image; and calculating depth information of the focus body based on parameters of the camera, the linear distance, and coordinates of the feature points and the matching pixels.

Election/Restrictions
Claims 1, 9, and 17 are allowable. The restriction requirement between Species, as set forth in the Office action mailed on 11/18/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species is withdrawn.  Claims 7, 8, 15, 16, and 20, directed to nonelected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 269611/3/2021